Citation Nr: 1637170	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-07 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for post traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for eyesight impairment and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus and, if so, whether the claim may be granted.

4.  Entitlement to service connection for residuals of traumatic brain injury (TBI).

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for cervical spine injury.

7.  Entitlement to service connection for sleep apnea.
8.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for heart disability (claimed as heart attack) and, if so, whether the claim may be granted.

9.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension and, if so, whether the claim may be granted.

10.  Entitlement to service connection for urinary tract infection.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board notes that the Veteran's appeal has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

In July 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Lincoln, Nebraska, that the Veteran died in June 2016.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).



ORDER

The appeal is dismissed.






		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


